DETAILED ACTION
Claims 40-59 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 40, 41, 43, 45, 46, 49-53 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Raam (KR-20130136008-A) in view of Tang et al. (CN-108920964-A) [hereinafter “Tang”]

As per claim 40, Raam teaches an apparatus comprising: a memory device including a memory array (Abstract, SSD controller coupled to non-volatile memory such as Flash memory, i.e. memory array); a host device coupled to the memory device via a communication channel (Page 3, lines 4-6, host coupled to the storage peripherals/non-volatile memory) see also (Page 10, lines 16-18, buses connect host to flash devices); wherein the memory device and the host device are configured to implement an encryption-decryption scheme integrated in the communication channel for data, addresses, and commands exchanged through the communication channel between the host device and the memory array (Abstract, encrypting data including commands and address between sent host and non-volatile memory) (Page 3, lines 21-25, encryption/decryption transmission scheme between host and non-volatile memory see also Page 3 lines 35-40 encrypted transmission data).
Raam does not explicitly recite wherein the encryption-decryption scheme includes encryption of data, addresses, and commands ready to be sent through the communication channel and decryption of encrypted data, addresses, and commands received over the communication channel. Tang teaches wherein the encryption-see also (Page 2, lines 43-45, transmitting processed data wherein “processed” includes encryption furthermore Raam teaches encryption/decryption over a bus/channel which would be easily combined with the encryption taught in Tang).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Raam with the teachings of Tang, wherein the encryption-decryption scheme includes encryption of data, addresses, and commands ready to be sent through the communication channel and decryption of encrypted data, addresses, and commands received over the communication channel, to ensure all vulnerabilities between sensitive components are secured from attack.

As per claim 41, the combination of Raam and Tang teaches the apparatus of claim 40, wherein the encryption-decryption scheme is implemented according to a UFS protocol (Raam; Page 8, lines 27-29, UFS standard is an option for transmitting encrypted data across bus from host to NVM).

As per claim 43, the combination of Raam and Tang teaches the apparatus of claim 40, wherein said memory device comprises a non-volatile NAND memory device (Raam; Page 3, lines 10-12, non-volatile memory like an array of NAND flash chips).

see Page 5 whole page) see also (Tang; Page 2, lines 22-24, transmitting command, address and data between device and memory) see also (Tang; Page 2, lines 43-45, transmitting processed data wherein “processed” includes encryption).

As per claim 46, the combination of Raam and Tang teaches the apparatus of claim 40, wherein the host device includes a controller in communication with the communication channel (Raam; Page 4, lines 36-42, SSD controller resides between host device and memory device and communicate via interfaces which includes drivers or applications on the host-side which are types of controllers see Page 4, lines 38-40) see also (Raam; Page 9, lines 47-49, interfaces include various types of communication channels) and configured to encrypt the data, addresses, and commands ready to be sent through the communication channel and decrypt the encrypted data, addresses, and commands received over the communication channel (Raam; Page 4, lines 7-12, SSD controller is structured for encrypting data between host and memory) see also (Tang; Page 2, lines 22-24, encrypted command, address and data sent between host see also (Tang; Page 2, lines 43-45, transmitting processed data wherein “processed” includes encryption).

As per claim 49, the combination of Raam and Tang teaches the apparatus of claim 40, wherein said communication channel is an interconnecting bus (Raam; Page 10, lines 18-20, connecting host to memory device via buses), a wireless channel (Examiner Note: this is an optional feature but to expedite prosecution Examiner notes that a wireless channel was well known at the time of filing see pertinent art below) or an optical channel (Raam; Page2, lines 46-48, optical communication links).

As per claim 50, the substance of the claimed invention is identical or substantially similar to that of claim 40. Accordingly, this claim is rejected under the same rationale.

As per claim 51, the combination of Raam and Tang teaches the memory device according to claim 50, wherein the memory device comprises a storage class memory (Raam; Page 8, lines 20-22, SSD controller has a CPU and other memory components like a buffer which acts like a fist class memory array, i.e. faster main memory before being stored to NVM see Spec of Instant App at [0089] for definition of first storage class memory).

As per claim 52, the combination of Raam and Tang teaches the apparatus of claim 50, wherein said memory device is a hybrid memory device including at least a first storage class memory array (Raam; Page 8, lines 20-22, SSD controller has a CPU and other see Spec of Instant App at [0089] for definition of first storage class memory) and a at least a second non- volatile memory array (Raam; Page 5, lines 5-7, multiple non-volatile memory are used which includes array of NAND flash chips - Page 3 line 25-27) see also (Raam; Page 9, lines 26-42, various types/classes of flash memories are used in combination).

As per claim 53, the substance of the claimed invention is identical or substantially similar to that of claim 43. Accordingly, this claim is rejected under the same rationale.

As per claim 55, Raam teaches a method, comprising: utilizing a universal flash storage (UFS) communication protocol (Page 8, lines 27-29, UFS standard is an option for transmitting data across bus from host to NVM) for exchanging data, addresses, and commands across a communication channel communicatively coupled to a memory device (Abstract, SSD controller coupled to non-volatile memory such as Flash memory, i.e. memory array) see also (Page 10, lines 16-18, buses connect host to flash devices); and implementing a full encryption and decryption scheme for the data, addresses and commands exchanged on the communication channel (Abstract, encrypting data including commands and address between sent host and non-volatile memory) (Page 3, lines 21-25, encryption/decryption transmission scheme between host and non-volatile memory see also Page 3 lines 35-40 encrypted transmission data).
Raam does not explicitly recite wherein implementing the full encryption and decryption scheme includes encrypting data, addresses, and commands ready to be see also (Page 2, lines 43-45, transmitting processed data wherein “processed” includes encryption furthermore Raam teaches encryption/decryption over a bus/channel which would be easily combined with the encryption taught in Tang).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Raam with the teachings of Tang, wherein implementing the full encryption and decryption scheme includes encrypting data, addresses, and commands ready to be sent through the communication channel and decrypting of encrypted data, addresses, and commands received over the communication channel, to ensure all vulnerabilities between sensitive components are secured from attack.

Claims 42 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Raam and Tang in further view of Bian et al. (CN-106295373-A) [hereinafter “Bian”].

As per claim 42, the combination of Raam and Tang teaches the apparatus of claim 41. 
The combination of Raam and Tang does not explicitly teach wherein the encryption-decryption scheme is implemented as an intervention integrated between a 
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Raam and Tang with the teachings of Bian, wherein the encryption-decryption scheme is implemented as an intervention integrated between a physical Adapter Layer and a lower physical sublayer supporting a specification M-PHY, to improve the security of data transmission across varying protocols and physical layers such as UFS and M-PHY.

As per claim 59, the combination of Raam and Tang teaches the apparatus of claim 55. 
The combination of Raam and Tang does not explicitly teach implementing the full encryption and decryption scheme includes performing the encrypting and the decrypting as an intervention integrated between a physical Adapter Layer and a lower physical sublayer supporting a specification M-PHY as a portion of a communication channel-only encryption and decryption scheme. Bian teaches implementing the full encryption and decryption scheme includes performing the encrypting and the decrypting as an intervention integrated between a physical Adapter Layer and a lower physical sublayer supporting a specification M-PHY (Abstract, encrypting data sent from a UFS device, i.e. Universal Flash standard is a physical layer, thru a M-PHY interface, 
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Raam and Tang with the teachings of Bian, implementing the full encryption and decryption scheme includes performing the encrypting and the decrypting as an intervention integrated between a physical Adapter Layer and a lower physical sublayer supporting a specification M-PHY as a portion of a communication channel-only encryption and decryption scheme, to improve the security of data transmission across varying protocols and physical layers such as UFS and M-PHY.

Claims 44, 54, 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Raam and Tang in further view of Charge et al. (CN-107094108-A).

As per claim 44, the combination of Raam and Tang teaches the apparatus of claim 40.
The combination of Raam and Tang does not explicitly teach wherein the encryption-decryption scheme is implemented utilizing a combination of a Hash function and a stream cipher used as cryptographic primitives in symmetrical encrypting and decrypting blocks incorporated in the host device and in the memory device. Charge teaches wherein the encryption-decryption scheme is implemented utilizing a combination of a Hash function and a stream cipher used as cryptographic primitives in symmetrical encrypting and decrypting blocks incorporated in the host device and in the memory device (Page 3, lines 51-53, using both hashing and a stream cipher to see Abstract) see also (Page lines 32-34, primitives in an encryption algorithm).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Raam and Tang with the teachings of Charge, wherein the encryption-decryption scheme is implemented utilizing a combination of a Hash function and a stream cipher used as cryptographic primitives in symmetrical encrypting and decrypting blocks incorporated in the host device and in the memory device, to provide message or sender verification along with the security of transmission encryption which doubles the protection against replay attacks.

As per claim 54, the combination of Raam and Tang teaches the apparatus of claim 50.
The combination of Raam and Tang does not explicitly teach wherein the memory controller is configured to encrypt the data, addresses, and commands ready to be sent through the communication channel and decrypt the encrypted data, addresses, and commands received over the communication channel utilizing a combination of a Hash function and a stream cipher used as cryptographic primitives corresponding to a symmetrical host Hash function and a symmetrical host stream cipher utilized at the external device. Charge teaches wherein the memory controller is configured to encrypt the data, addresses, and commands ready to be sent through the communication channel and decrypt the encrypted data, addresses, and commands received over the communication channel utilizing a combination of a Hash function and a stream cipher used as cryptographic primitives (Page 3, lines 51-53, using both hashing and a stream cipher to accomplish symmetric encryption/decryption across a data bus see Abstract) see also (Page 4, lines 32-34, primitives in an encryption algorithm) corresponding to a symmetrical host Hash function and a symmetrical host stream cipher utilized at the external device (Page 3, lines 51-53, hash function and stream ciphers have symmetrical corresponding parts at the sender/receiver, i.e. host/memory device).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Raam and Tang with the teachings of Charge, wherein the memory controller is configured to encrypt the data, addresses, and commands ready to be sent through the communication channel and decrypt the encrypted data, addresses, and commands received over the communication channel utilizing a combination of a Hash function and a stream cipher used as cryptographic primitives corresponding to a symmetrical host Hash function and a symmetrical host stream cipher utilized at the external device, to provide message or sender verification along with the security of transmission encryption which doubles the protection against replay attacks.

As per claim 56, the combination of Raam and Tang teaches the apparatus of claim 55.
The combination of Raam and Tang does not explicitly teach wherein the encrypting and the decrypting includes a scrambling phase that once activated is not deactivated but reset. Charge teaches wherein the encrypting and the decrypting includes a scrambling phase that once activated is not deactivated but reset (Col. 6, lines 18-22, encryption and scrambling are set-reset circuits, i.e. only set or reset which run in phases see lines 27-28).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Raam and Tang with the teachings of Charge, wherein the encrypting and 

As per claim 57, the combination of Raam and Tang teaches the apparatus of claim 55.
The combination of Raam and Tang does not explicitly teach wherein the hardware and/or software encrypting-decrypting includes performing on the data, addresses, and commands a HASH function combined with a streaming ciphering. Charge teaches wherein the hardware and/or software encrypting-decrypting includes performing on the data, addresses, and commands a HASH function combined with a streaming ciphering (Page 3, lines 51-53, using both hashing and a stream cipher to accomplish symmetric encryption/decryption across a data bus see Abstract) see also (Page 4, lines 32-34, primitives in an encryption algorithm).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Raam and Tang with the teachings of Charge, wherein the hardware and/or software encrypting-decrypting includes performing on the data, addresses, and commands a HASH function combined with a streaming ciphering, to provide message or sender verification along with the security of transmission encryption which doubles the protection against replay attacks.

Claims 47 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Raam and Tang in further view of Drury et al. (AU 2015100411 A4) [hereinafter “Drury”].


The combination of Raam and Tang does not explicitly teach wherein the encryption-decryption scheme includes an authenticated encryption AE block receiving as inputs a secret key and an initialization vector. Drury teaches wherein the encryption-decryption scheme includes an authenticated encryption AE block receiving as inputs a secret key and an initialization vector ([0146], encrypting data messages, i.e. blocks using the AES standard taking a shared secret key, i.e. AES OR SHA key, and an initialization vector see [0147]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Raam and Tang with the teachings of Drury, wherein the encryption-decryption scheme includes an authenticated encryption AE block receiving as inputs a secret key and an initialization vector, to use a well known easy to implement symmetric encryption standard across system components like the host and memory storage arrays.

As per claim 58, the combination of Raam and Tang teaches the apparatus of claim 55. 
The combination of Raam and Tang does not explicitly teach wherein the encrypting and the decrypting comprises encrypting the data, addresses and commands ready to be sent through the communication channel utilizing an Authenticated Encryption primitive. Drury teaches wherein the encrypting and the decrypting comprises encrypting the data, addresses and commands ready to be sent through the communication channel utilizing an Authenticated Encryption primitive see [0147], i.e. primitive).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Raam and Tang with the teachings of Drury, wherein the encrypting and the decrypting comprises encrypting the data, addresses and commands ready to be sent through the communication channel utilizing an Authenticated Encryption primitive, to use a well known easy to implement symmetric encryption standard across system components like the host and memory storage arrays.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Raam and Tang in further view of Hamilton et al. (US PGPUB No. 2017/0337390) [hereinafter “Hamilton”].

As per claim 48, the combination of Raam and Tang teaches the apparatus of claim 40.
The combination of Raam and Tang does not explicitly teach the data, addresses and commands exchanged through the communication channel are encrypted through a Replay Protected Memory Block (RPMB) that guarantees the integrity of data, addresses and commands using a symmetrical encryption. Hamilton teaches the data, addresses and commands exchanged through the communication channel are encrypted through a Replay Protected Memory Block (RPMB) that guarantees the integrity of data, addresses and commands using a symmetrical encryption ([0034], transmission of data across a secure channel, i.e. encrypted, for storage as RPMB see also Abstract, data is stored as encrypted data).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khan et al. (US PGPUB No. 2017/0185538) discloses various communication channels including WI-FI see [0065]. Buddy et al. (CN-013338217-A), Yiling et al. (CN-109101189-A), Yang et al. (CN-109101186-A), Raam (US PGPUB No. 2014/0040639), Leclerc (US PGPUB No. 2016/0169973), Goto (US PGPUB No. 2007/0198851), Huo et al. ("Physical layer phase encryption for combating the traffic analysis attack", IEEE, doi: 10.1109/ISEMC.2014.6899042, 2014, pp. 604-608), Meiliasari et al. ("Performance Analysis of the Symmetric Proxy Re-encryption Scheme", IEEE, doi: 10.1109/IWBIS.2019.8935670, 2019, pp. 91-96) and Zuquete et al. ("Physical-layer encryption with stream ciphers", IEEE, doi: 10.1109/ISIT.2008.4594957, 2008, pp. 106-110) all disclose various versions of data bus/pipeline/channel encryption for transmission to and from SSD or flash memory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is (571)270-7179. The examiner can normally be reached Max Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        March 12, 2022